Citation Nr: 0720665	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-34 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
November 1970, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied service connection for 
PTSD.

Within the August 2005 rating decision, the RO reopened the 
veteran's claim, but confirmed and continued the denial of 
service connection for PTSD on the merits.  The Board, 
however, must initially determine whether new and material 
evidence sufficient to reopen his claim has been received 
because doing so goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it de novo.  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
Accordingly, the Board has identified the issue as set forth 
on the title page.

The veteran testified at a Board hearing in October 2006, 
where he withdrew his claim of entitlement to an increased 
rating for service-connected post concussion syndrome.  The 
veteran also submitted evidence on behalf of his claim 
outlined above, along with a waiver of RO consideration.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an August 1989 decision, the Board denied the 
veteran's claim for service connection claim for PTSD because 
a current diagnosis of the disability had not been confirmed.

2.  Evidence added to the record since August 1989 includes 
VA medical records, dated from December 1986 to July 2005, 
which credibly confirm the veteran's current diagnosis of 
PTSD.


CONCLUSIONS OF LAW

1.  The Board's August 1989 decision, which denied the 
veteran's claim for service connection claim for PTSD, is 
final.  38 U.S.C.A. § 784 (West 1988); 38 C.F.R. § 19.104(a) 
(1989).

2.  New and material evidence has been presented since the 
August 1989 decision denying the veteran's claim for service 
connection claim for PTSD, and the claim is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By an August 1987 rating decision, the RO denied service 
connection for PTSD.  The veteran appealed this decision to 
the Board.  In an August 1989 decision, the Board denied the 
veteran's service connection claim for PTSD on the basis that 
there was not a current, confirmed diagnosis of PTSD, and 
cited to the 1988 VA examination, which found no evidence of 
PTSD.

In July 2004, the veteran applied to reopen his claim of 
service connection for PTSD.  The RO reopened the veteran's 
claim, but denied it on the merits. 

Upon submission of new and material evidence, a previously 
denied claim may be re-opened.  Pertinent regulations provide 
that: 

New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence 
means existing evidence that, by itself or when 
considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

Evidence received since the Board's August 1989 decision is 
presumed credible for the purposes of reopening the claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The additional evidence added to the record since 1989 
includes VA treatment records reflecting a diagnosis of PTSD.  
This clearly relates to an unestablished fact (the diagnosis 
of the claimed disability) needed to substantiate the claim.  
Therefore, the veteran's claim for service connection is 
reopened.  

ORDER

New and material evidence to reopen a claim of entitlement to 
service connection or PTSD has been presented; to this 
extent, the appeal is granted.


REMAND

The record reflects that VA and private physicians have 
diagnosed the veteran to have PTSD, based on his description 
of events in service.  These descriptions have centered 
around the veteran's witnessing a helicopter crash in which a 
soldier was killed, carrying a severely injured soldier to 
medics, experiencing several attempts on his life, and seeing 
many people getting injured.  The personnel records that have 
been associated with the claims file show the veteran to have 
been a fuel specialist with Company D, 2d Battalion, 2d 
Infantry of the First Infantry Division; 164th Aviation 
Group; and MACV Advisory Team Number 80; which evidently 
involves air craft maintenance.  It is therefore conceivable 
that his duties may have included those he described as 
causing PTSD.  

Given the foregoing, additional effort should be undertaken 
to obtain unit histories, operation reports, and lessons 
learned, etc., of the units to which the veteran was assigned 
as may serve to corroborate the veteran's claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain copies of any 
records (as for instance unit histories, 
operational reports-lessons learned 
reports) as would document the activities 
and significant events of the units to 
which the veteran was assigned in 
Vietnam.  These were:

        Company D, 2d Battalion, 2d Infantry 
of the First Infantry Division (December 
1969 - March 1970);

        164th Aviation Group (April 1970 - 
November 1970); and,

        MACV Advisory Team Number 80 (April 
1970 - November 1970). 

2.  Upon completion of the above, any 
additional development as may be 
logically indicated as a result of the 
development that was undertaken should be 
accomplished, (including examining the 
veteran for VA purposes) and then all the 
evidence considered and a determination 
entered as to whether the criteria for 
service connection for PTSD have been 
met.  If that decision is adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case, and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


